UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-6138



In Re: BOBBY HAZEL,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                     (CR-93-62-A, CA-97-633-AM)


Submitted:   February 29, 2000            Decided:   March 14, 2000


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bobby Hazel, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Hazel has filed a petition for a writ of mandamus seek-

ing to have this court direct the district court to consider claims

raised in pro se supplemental 28 U.S.C.A. § 2255 (West 1994 & Supp.

1999) motions.   Mandamus relief is available only when the peti-

tioner has a clear right to the relief sought.     See In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).    Fur-

ther, mandamus is a drastic remedy and should only be used in

extraordinary situations.   See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   Mandamus relief is only available when there are no other

means by which the relief sought could be granted, see In re Beard,

811 F.2d at 826, and may not be used as a substitute for appeal.

See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

Hazel has not shown that there are no other means by which the

relief sought could be granted or that he has a clear right to the

relief sought.

     Accordingly, although we grant Hazel's motion to proceed in

forma pauperis, we deny his petition for mandamus relief.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED


                                 2